Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, corresponding to Figs. 2-3, in the reply filed on 9/28/2021 is acknowledged.  Applicant identifies Claims 5 and 11-12 as being directed to non-elected Species II, corresponding to Figs. 4-5.  It is noted that the subject matter of Claim 7 is also directed to non-elected Species II (specifically, Fig. 4, elements 23-24 and Fig. 5, S23).  It is further noted that Claim 16 depends from non-elected Claim 5.  Therefore, Claims 5, 7, 11-12, and 16 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You (U.S. Patent No. 7949448).
Regarding Claim 1, You teaches a deterioration regeneration system (Fig. 1) comprising: a determination part configured to determine whether or not to execute, with respect to an electric contact to which an electrical or mechanical first external action is applied during an operation of a later-stage device, a deterioration regeneration process for regenerating a connection performance that has been deteriorated due to an increase in a contact resistance of the electric contact (Control unit 20, column 3 lines 55-65, self-diagnosis current is about 35 to 40 mA); and a deterioration regeneration part configured to execute a process of removing a foreign object present at the electric contact by applying a second external action to the electric contact, as the deterioration regeneration process, according to the determined result from the determination part, the second external action being of the same kind as the first external action and larger than the first external action (column 4, lines 27-37, self-cleaning current is about 90 to 110 mA).
Regarding Claim 2, You teaches everything that is claimed above with respect to Claim 1.  You further teaches wherein the determination part includes a resistance measurement part and a deterioration determination part (Fig. 1, Control unit 20 and resistance detection unit 40), the resistance measurement part is configured to measure the contact resistance, and the deterioration determination part is configured to compare the measured result from the resistance measurement part with a predetermined threshold value and thereby determine whether or not the deterioration regeneration process needs to be executed (Fig. 4, S102).
Regarding Claim 3, You teaches everything that is claimed above with respect to Claim 1.  You further teaches wherein the determination part is configured to determine whether or not an execution timing for executing the deterioration regeneration process has come (column 5, lines 31-33, self-diagnosis is periodically performed).
Regarding Claim 4, You teaches everything that is claimed above with respect to Claim 1.  You further teaches wherein the first external action is an operation current flowing through the electric contact during an operation of the later-stage device (column 3, lines 61-65, self-diagnosis current is about 35 to 40 mA), the deterioration regeneration part is configured to make a regeneration current, as the second external action, that is larger than the operation current to flow through the electric contact (column 4, lines 27-37, self-cleaning current is about 90 to 110 mA).
Regarding Claim 6, You teaches everything that is claimed above with respect to Claim 1.  You further teaches further comprising: a post-regeneration determination part configured to execute a determination process to determine, after completion of the deterioration regeneration process, whether or not the contact resistance is equal to or greater than a threshold value (Fig. 4, S110); and a failure alarm part configured to notify that a failure is occurring at the electric contact when the post-regeneration determination part has determined that the contact resistance is equal to or greater than the threshold value (Fig 4, S112).
Regarding Claim 8, You teaches a deterioration regeneration method (Fig. 4) comprising: a determination step of determining whether or not to execute (column 5, lines 31-33, self-diagnosis is periodically performed), with respect to an electric contact to which an electrical or mechanical first external action is applied during an operation of a later-stage device, a deterioration regeneration process of regenerating a connection performance that has been deteriorated due to an increase in a contact resistance of the electric contact (Fig. 4, S100, column 3 lines 55-65, self-diagnosis current is about 35 to 40 mA); and a deterioration regeneration step of executing a process of removing a foreign object present at the electric contact by applying a second external action to the electric contact, as the deterioration regeneration process, according to the determined result obtained from the determination step, the second external action being of the same kind as the first external action and larger than the first external action (Fig. 4, S104, column 5, lines 4-7, self-cleaning current is about 90 to 110 mA).
Regarding Claim 9, You teaches everything that is claimed above with respect to Claim 2.  You further teaches wherein the first external action is an operation current flowing through the electric contact during an operation of the later-stage device (column 3, lines 61-65, self-diagnosis current is about 35 to 40 mA), the deterioration regeneration part is configured to make a regeneration current, as the second external action, that is larger than the operation current to flow through the electric contact (column 4, lines 27-37, self-cleaning current is about 90 to 110 mA).
Regarding Claim 10, You teaches everything that is claimed above with respect to Claim 3.  You further teaches wherein the first external action is an operation current flowing through the electric contact during an operation of the later-stage device (column 3, lines 61-65, self-diagnosis current is about 35 to 40 mA), the deterioration regeneration part is configured to make a regeneration current, as the second external action, that is larger than the operation current to flow through the electric contact (column 4, lines 27-37, self-cleaning current is about 90 to 110 mA).
Regarding Claim 13, You teaches everything that is claimed above with respect to Claim 2.  You further teaches further comprising: a post-regeneration determination part configured to execute a determination process to determine, after completion of the deterioration regeneration process, whether or not the contact resistance is equal to or greater than a threshold value (Fig. 1, Resistance detection unit 40, and Fig. 4, S110); and a failure alarm part configured to notify that a failure is occurring at the electric contact when the post-regeneration determination part has determined that the contact resistance is equal to or greater than the threshold value (Fig. 1, Alarm mechanism 10, and Fig. 4, S112).
Regarding Claim 14, You teaches everything that is claimed above with respect to Claim 3.  You further teaches further comprising: a post-regeneration determination part configured to execute a determination process to determine, after completion of the deterioration regeneration process, whether or not the contact resistance is equal to or greater than a threshold value (Fig. 1, Resistance detection unit 40, and Fig. 4, S110); and a failure alarm part configured to notify that a failure is occurring at the electric contact when the post-regeneration determination part has determined that the contact resistance is equal to or greater than the threshold value (Fig. 1, Alarm mechanism 10, and Fig. 4, S112).
Regarding Claim 15, You teaches everything that is claimed above with respect to Claim 4.  You further teaches further comprising: a post-regeneration determination part configured to execute a determination process to determine, after completion of the deterioration regeneration process (Fig. 1, Resistance detection unit 40, and Fig. 4, S110), whether or not the contact resistance is equal to or greater than a threshold value; and a failure alarm part configured to notify that a failure is occurring at the electric contact when the post-regeneration determination part has determined that the contact resistance is equal to or greater than the threshold value (Fig. 1, Alarm mechanism 10, and Fig. 4, S112).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Vrabel (U.S. Patent No. 4893109) teaches monitoring the resistance of an airbag igniter and determining if the resistance exceeds a predetermined maximum value.
	Schumacher (U.S. Pub. No. 2018/0029554) teaches determining whether repairs are required for the contacts of an airbag actuator (see paragraph [0018]).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./           Examiner, Art Unit 2863                                                                                                                                                                                             

/NATALIE HULS/           Primary Examiner, Art Unit 2863